Citation Nr: 1733011	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-22 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, on the basis of substitution.

2. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, on the basis of substitution.

3. Entitlement to a total disability rating based on individual unemployability (TDIU), on the basis of substitution.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney
ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran died in June 2015.  The Appellant is the Veteran's surviving spouse.  Her claim for substitution was granted in July 2017 by the RO.  

The matter was previously remanded in December 2012 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. Peripheral neuropathy of the upper or lower extremities was not manifested during service; and is not otherwise related to active service or to a service-connected disability.

2. The Veteran's service-connected disabilities, alone, have not rendered him unable to secure or follow substantially gainful occupation.  
CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2. The criteria for service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

After the claim was received, in a July 2007 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

A review of the record shows that the Veteran died in June 2015.  Prior to his death, the above-listed claims were pending.  In July 2017, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2015).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Veteran received examinations in July 2007, November 2007, October 2011, and October 2014.

The Board previously remanded this claim in December 2012 for further development.  In accordance with the remand instructions, the RO took steps to obtain all outstanding records, both private treatment and VA records.  New York HHS records from June 2012 through present are associated with the claims file.  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


II. Peripheral Neuropathy of the Upper and Lower Extremities

A. Legal Analysis

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In addition, certain chronic diseases, including peripheral neuropathy, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112, 1113 (West 2015); 38 C.F.R. § 3.307, 3.309 (2016).

Further, if a Veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as peripheral neuropathy, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. 3.307(a)(6), 3.309(e), 3.313(2016).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Merits of the Claim

The Veteran contended that he is entitled to service connection for upper and lower extremity peripheral neuropathy.  The Veteran asserted that his peripheral neuropathy was caused by an in-service injury and/or were caused or aggravated by his service-connected diabetes mellitus.  See March 2007 Third Party Benefits.  After a careful review of the record, the Board finds that the evidence weighs against the Veteran's claim on both a direct and secondary basis.  

Initially, in regards to direct service connection, the Board concedes the Veteran had a current diagnosis of peripheral neuropathy of the upper and lower extremities.  See July 2007 VA Examination.  The Board notes that a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  However, no peripheral neuropathy of upper and lower extremities was "noted" or identified during service or within one year of separation.  See January 1971 Separation Examination.  As such, an in-service event, injury or illness has not been shown.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed peripheral neuropathy during service.  38 C.F.R. § 3.303(b); see also January 1971 Separation Examination.  Furthermore, in this case, there is no medical opinion of record showing a relationship between any current peripheral neuropathy and the Veteran's military service.  The Board finds that the competent evidence of record, while showing the currently diagnosed disability of peripheral neuropathy, does not demonstrate that peripheral neuropathy is related to the Veteran's service on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's peripheral neuropathy was either caused by or aggravated by his service-connected diabetes mellitus.  Service connection is currently established for diabetes mellitus type II at 10 percent.

The Veteran was afforded a neurological examination in July 2007.  After a thorough review of the claims file, the examiner provided a comprehensive history and examination of the Veteran.  At the examination, the Veteran alleged intermittent tingling, numbness, and paresthesia of both upper and lower extremities, mostly on the hands, legs, and feet.  The examiner noted a diagnosis of peripheral neuropathy of both the upper and lower extremities.  However, the examiner stated that it has been off and on for the last several years.  The examiner stated that the etiology of the Veteran's peripheral neuropathy is most likely alcoholic peripheral neuropathy.  However, the examiner indicated that while diabetic neuropathy was a possibility, it was most likely that peripheral neuropathy of the extremities was caused by a long history of alcohol abuse.

The Veteran was afforded a diabetes mellitus examination in July 2007.  At the examination, he denied any numbness or tingling.  The Veteran received a second diabetes mellitus examination in December 2007.  Again, the Veteran denied any numbness or tingling in the extremities or history of neuropathy.  

New York HHS VA treatment records note that the Veteran complained of tremors, numbness, and tingling in both hands.  The Veteran was diagnosed with idiopathic distal sensory polyneuropathy.  An electromyography (EMG) test showed peripheral sensory polyneuropathy with superimposed left (and possible right) carpal tunnel syndrome.  A neurology treatment note on May 2015 provides an opinion that the Veteran's condition is unlikely related to diabetes mellitus since the Veteran's mild "pre-diabetes" was well controlled and he seemed to lack other sequelae of chronic diagnoses.  Furthermore, it was noted that B12 deficiency was a possible explanation, but symptoms did not change on supplementation.  

In April 2013, the Veteran received treatment from Dr. C.L. of Hospital for Special Surgery.  Dr. C.L. noted that the Veteran suffered from low back pain with radiation to the right buttocks, hip, and leg.  In addition to leg pain, the Veteran complained of numbness and weakness in his foot and toes.  MRI results showed degenerative disc disease throughout the lumbar spine along with arthritis of both hips and the right knee.  The diagnosis was right L5 radiculopathy.

In November 2010, Dr. N.K. of Summit Medical Group submitted a statement noting that the Veteran was seen for a neurologic consultation for complaints of dizziness, imbalance, tremor and chronic fatigue.  There was clinical evidence of peripheral neuropathy that affected the Veteran's gait causing imbalance.  Dr. N.K. stated that the Veteran's neuropathy might be related to Agent Orange, diabetes, or a combination of both.  However, while Dr. N.K. attributed the peripheral neuropathy to several factors, including diabetes or Agent Orange, he indicated that the history of alcohol ingestion is the most likely factor contributing to the majority of his imbalance and incoordination issues.

With consideration of the above, the Board notes that the competent evidence does not support the Veteran's, or the appellant's, contentions that he has peripheral neuropathy secondary to diabetes mellitus.  

In this regard, the Board finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries did not cause or aggravate the Veteran's claimed peripheral neuropathy of the lower or upper extremities.  Service connection is in effect for diabetes mellitus.  Yet an association between this disability and the current peripheral neuropathy of the upper and lower extremities is not shown.  The July 2007 VA examiner opined that the etiology of the peripheral neuropathy is likely alcoholic neuropathy and is most likely caused by the long history of alcohol abuse.  Indeed, as noted above, Dr. N.K. also opined that while diabetes could be a contributing factor, alcohol ingestion is the most likely factor.  The VA opinion is considered probative, as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  The Board notes that the opinions of the VA examiner are consistent with the medical evidence of record, which also does not demonstrate that the Veteran's peripheral neuropathy is related to his service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In reaching such conclusions, to the extent that the Veteran contended that a medical relationship exists between peripheral neuropathy and diabetes, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the disabilities' etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Thus, the Veteran's assertions that there is a relationship between his claimed disabilities and his service, to include as secondary to herbicide exposure and exposure to jet fuel, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of peripheral neuropathy of the lower extremities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a); Id.  

The Veteran meets the schedular requirements for an award of TDIU benefits.  Service connection is established for PTSD, rated 50 percent disabling; pes planus, hammer toes, and bilateral hallux valgus, rated 30 percent disabling; diabetes mellitus, rated 10 percent disabling; seborrheic keratoses, intertrigo, tinea versicolor, tineapedis, and onychomycosis, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and coronary artery disease with stent placements, rated 10 percent disabling; for a combined rating of 80 percent.  See 38 C.F.R. § 4.16(a).

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities did not make him unable to secure and follow a substantially gainful occupation.  

In the Veteran's May 2010 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he became too disabled to work in April 2006 and that he last worked on August 2006.  On that form, the Veteran provided remarks that he was unable to seek employment because of PTSD, diabetes, and heart disease.  The form also provides that the Veteran was self-employed as the President/CEO of a computer company and that his highest gross earnings were approximately $236,426 in one year.  The Veteran noted that he had one year of college education.

The Veteran submitted a lay statement in May 2009.  The Veteran stated that he suffers from lethargy, falls asleep during the day, and is unable to think clearly.  Furthermore, the Veteran claimed to suffer from constant anxiety and stress and, when not on medications, became angry and upset.  The Veteran stated that he cannot function without the medications but is unable to perform the business duties while on the medications.

New York HHS VA treatment records note that, although retired, the Veteran continued to be involved as an advisor.  In an October 2013 treatment record, it was noted the Veteran was able to perform all activities of daily living, drives, and grocery shoping with his wife.  In a January 2015 treatment record, it was noted he played sports and walked on a treadmill regularly.  Concerning the Veteran's PTSD, a mental status examination showed mild depression with a full range of affect.  The Veteran's cognitive functions were noted to be grossly intact.  The Veteran was tested for memory disorders; however, the findings did not support evidence of prodromal primary neurodegenerative disease or cognitive deficits.  

Multiple VA examinations were conducted in November 2007 and showed that the Veteran was fully capable of physical and sedentary types of labor in regards to his service connected disabilities.

A PTSD examination noted that post-traumatic stress disorder causes difficulty in
employment situations but does not show that the Veteran is incapable of handling any type of employment due to his psychiatric condition.  Furthermore, VA examinations of the hallux valgus deformity and hammertoe deformity note that the disabilities would affect physical employment, but not sedentary employment.  Finally, examiners noted that the Veteran was capable of physical and sedentary labor in regards to diabetes mellitus, atherosclerotic heart disease, tinea versicolor,  tinea pedis, and onychomycosis.

An October 2011 Disability Benefits Questionnaire diagnosed the Veteran with an ischemic heart disease, atherosclerotic heart disease, but indicated that this condition did not impact his ability to work.  The June 2012 Ischemic Heart Disease Disability Benefits Questionnaire completed by Dr. J.S. also indicates that the Veteran's ischemic heart disease did not affect his ability to work.

The October 2014 Disability Benefits Questionnaire indicated that the Veteran's coronary artery disease did not have an impact on his ability to work.  There was no evidence of cardiac hypertrophy or dilatation.  The left ventricular ejection fraction was normal and METS showed that the Veteran was able to achieve a level of 9.5 METS.

The Board has considered the Veteran's contentions concerning his employability; however, the more probative value is assigned to the opinions of the VA examination opinions because medical professionals conducted them after an objective examination of the Veteran and review of his medical and employment history.

While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, that impact has been considered in the schedular ratings currently assigned.  The Board finds that the evidence of record does not demonstrate that he was unemployable due solely to his service-connected disabilities.  The Board finds that the preponderance of the evidence does not show that the currently service-connected disabilities alone prevented the Veteran from obtaining and maintaining substantially gainful employment.  

As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1. Service connection for peripheral neuropathy of the upper extremities is denied.

2. Service connection for peripheral neuropathy of the lower extremities is denied.

3. Entitlement to TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


